Filed with the Securities and Exchange Commission on July 23, 2007 1933 Act Registration File No.33-12213 1940 Act File No. 811-05037 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 288 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 289 [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 765-5348 Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul, Hastings, Janofsky & Walker LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On July 30, 2007 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. PROSPECTUS July 30, 2007 The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. The Hodges Fund (the “Fund”) is a stock mutual fund that seeks long-term capital appreciation.Hodges Capital Management, Inc. (the “Advisor”) is the investment advisor to the Fund.The Fund is a series of Professionally Managed Portfolios (the “Trust”).The Fund does not hold itself out as related to any other series of the Trust for purposes of investment and investor services, nor does it share the same investment advisor with any other series. Table of Contents AN OVERVIEW OF THE FUND 2 PERFORMANCE 4 FEES AND EXPENSES 5 INVESTMENT OBJECTIVE AND PRINCIPAL INVESTMENT STRATEGIES 6 PRINCIPAL RISKS OF INVESTING IN THE FUND 7 PORTFOLIO HOLDINGS INFORMATION 9 MANAGEMENT OF THE FUND 9 SHAREHOLDER INFORMATION 10 ACCOUNT AND TRANSACTION POLICIES 16 TOOLS TO COMBAT FREQUENT TRANSACTIONS 17 DIVIDENDS AND DISTRIBUTIONS 18 TAX CONSEQUENCES 18 RULE 12b-1 AND OTHER SERVICE FEES 19 FINANCIAL HIGHLIGHTS 20 PRIVACY NOTICE 22 This Prospectus sets forth basic information about the Fund that you should know before investing.It should be read and retained for future reference. AN OVERVIEW OF THE FUND WHAT IS THE FUND’S INVESTMENT GOAL? The Fund seeks long-term capital appreciation. WHAT ARE THE FUND’S PRINCIPAL INVESTMENT STRATEGIES? The Fund invests primarily in common stocks of companies of any market capitalization, from larger well-established companies to smaller, emerging growth companies.In selecting investments, the Advisor will invest in companies with prospects for above-average growth over an extended period of time.The Fund may also invest in value or contrarian situations.In addition, the Fund may engage in short-sale transactions with respect to 25% of its net assets. WHAT ARE THE PRINCIPAL RISKS OF INVESTING IN THE FUND? There is the risk that you could lose money on your investment in the Fund.The following risks could affect the value of your investment: ● The stock market declines; ● Interest rates rise which can result in a decline in the equity market; ● Stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated; ● Securities of smaller capitalization companies generally involve greater volatility than investing in larger, more established companies; ● An anticipated development may not occur in a value stock or turnaround situation; ● The Fund’s short selling activities could result in a loss; ● Foreign securities in the Fund’s portfolio may be less liquid and more volatile than domestic securities; and ● The Advisor’s policies may cause it to pass up opportunities to buy certain securities or may cause it to sell certain securities when circumstances might otherwise be favorable. 2 WHO MAY WANT TO INVEST IN THE FUND? The Fund may be appropriate for investors who: ● Are pursuing a long-term goal such as retirement; ● Want to add an investment with growth potential to diversify their investment portfolio; or ● Are willing to accept higher short-term volatility along with higher potential for long-term growth of capital. The Fund may not be appropriate for investors who: ● Need regular income; or ● Are pursuing a short-term goal. 3 PERFORMANCE The following performance information indicates some of the risks of investing in the Fund.The information below illustrates how the Fund’s performance has varied from year to year and the risks of investing in the Fund by showing it highest and lowest quarterly returns.The table illustrates the Fund’s average annual total return over time compared with broad-based market indices that include stocks of companies similar to those considered for purchase by the Fund.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Calendar Year Total Returns* *The Fund’s year-to-date return as of the most recent calendar quarter ended June 30, 2007 was 12.72%. During the period shown in the bar chart, the Fund’s highest quarterly return was 45.08% for the quarter ended June 30, 2003 and the lowest quarterly return was (24.41%) for the quarter ended December 31, 2000. Average Annual Total Returns as of December 31, 2006 1 Year 5 Years 10 Years Hodges Fund Return Before Taxes 17.77% 17.95% 12.08% Return After Taxes on Distributions(1) 17.09% 17.66% 10.62% Return After Taxes on Distributions and Sale of Fund Shares(1) 12.44% 15.86% 9.82% Russell 2000® Index(2) 18.37% 11.39% 9.44% Wilshire 4500 Index(3) 16.07% 12.40% 9.75% S&P 400 MidCap Index(4) 10.32% 10.89% 13.47% S&P 500® Index(5) 15.79% 6.19% 8.42% Russell 3000® Index(6) 15.72% 7.17% 8.64% (1) The after-tax returns shown above are intended to show the impact of assumed federal income taxes on an investment in the Fund.The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if Fund shares were sold at the end of the specified period.The “Return After Taxes on Distributions and Sale of Fund Shares” may be higher for certain figures because when a capital loss occurs upon the redemption of Fund shares, a tax deduction is provided that benefits the investor.After-tax returns are calculated using the historical highest individual federal marginal income tax rates and does not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (“IRAs”). 4 (2) The Russell 2000® Index is composed of the 2,000 smallest stocks in the Russell 3000® Index and is a measure of small cap stocks.The Russell 3000® Index is an index composed of the 3,000 largest U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.It is not possible to invest directly in an index. (3) The Wilshire 4500® Index measures the performance of all U.S. headquartered equity securities with readily available price data, with the exception of the S&P 500® Index securities.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.It is not possible to invest directly in an index. (4) The S&P 400 MidCap Index is an index of 400 domestic mid-cap stocks chosen for market size, liquidity and industry group representation.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.It is not possible to invest directly in an index. (5) The S&P 500® Index is an unmanaged index generally representative of the market for the stocks of large-sized U.S. companies.The S&P 500® Index is provided as a measure of general market performance and includes stocks that are different from those considered for purchase by the Fund. The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.As of March 31, 2007, the S&P 500® Index has been added as an additional measure of market performance.It is not possible to invest directly in an index. (6) The Russell 3000® Index measures the performance of those Russell 3000® companies with higher price-to-book ratios and higher forecasted growth values.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.As of March 31, 2007, the Russell 2000® Index has been added as an additional measure of market performance.It is not possible to invest directly in an index. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees(1) (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases None Maximum deferred sales charge (load) None Redemption Fee(2) 2.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 0.85% Distribution and Service (12b-1) Fees 0.25% Other Expenses(3) 0.32% Acquired Fund Fees and Expenses(4) 0.04% Total Annual Fund Operating Expenses(5) 1.46% (1) Although no sales loads or transaction fees are charged, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by the Fund’s transfer agent.If a shareholder requests that a redemption be made by wire transfer, currently a $15.00 fee is charged by the transfer agent. (2) The redemption fee applies only to those shares that have been held for less than 90 days.The fee is payable to the Fund and is intended to benefit the remaining shareholders by reducing the costs of short-term trading.These fees are not used to pay distribution or sales fees or expenses.The redemption fee will not be assessed on certain types of accounts or under certain conditions.Please see the “Redemption Fees” section of this Prospectus for a list of the types of accounts and conditions under which this fee will not be assessed. (3) Other Expenses includes interest, custodian, transfer agency and other customary Fund expenses. (4) The Fund is required to disclose Acquired Fund Fees and Expenses in the fee table above.Acquired Fund Fees and Expenses are indirect fees that the Fund incurs from investing in the shares of other mutual funds (“Acquired Fund(s)”).The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund.Acquired Fund Fees and Expenses are reflected in the Acquired Fund’s net asset value.Please note that the Total Annual Fund Operating Expenses in the table above do not correlate to the ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of this prospectus. (5) Without Acquired Fund Fees and Expenses, the Total Annual Fund Operating Expenses would have been 1.42%. 5 Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, under the assumptions, your costs would be: One Year $149 Three Years $462 Five Years $797 Ten Years $1,746 INVESTMENT OBJECTIVE AND PRINCIPAL INVESTMENT STRATEGIES The goal of the Fund is to seek long-term capital appreciation. The Fund’s investment objective is non-fundamental and may be changed without shareholder approval upon a 60-day written notice to shareholders. The Fund emphasizes the purchase of common stocks of companies of any size: ● Whose shares are currently out of favor, but appear to have good prospects for a turnaround; ● With rapidly growing earnings per share; or ● With slower earnings growth that appear to have a predictable track record. During the Fund’s last fiscal year and as of the date of this Prospectus, more than 65% of the Fund’s assets has been invested in shares of large capitalization companies. The Advisor’s investments are typically directed to three main sectors: (a) core-growth type companies, many of which are household names, providing a foundation for long-term growth; (b) value or contrarian companies that are currently out-of-favor or undiscovered, but that the Advisor believes will be recovering or discovered; and (c) momentum-growth holdings, which are companies and industries representing unusual market interest and appreciation potential. The Advisor seeks to buy securities of companies that, in its opinion, are undervalued, reasonably priced and have the potential for continued consistent growth.The Advisor uses fundamental analysis of financial statements to select stocks of issuers that may have strong balance sheets, experienced management, above-average earnings growth potential and stocks that are attractively priced relative to their fundamental economic values. 6 The Advisor also may purchase securities of companies in particular market segments that are currently out-of-favor if, in the Advisor’s opinion, such securities have potential for recovery.This is often referred to as a “contrarian” approach to investing. Although not a primary investment strategy, the Fund also may invest up to 15% of its net assets in some moderate growth stocks whose shares offer a high dividend yield and in the stocks of foreign companies which are U.S. dollar denominated and traded on a domestic national securities exchange, including American Depositary Receipts (“ADRs”). While economic forecasting and industry sector analysis play a part in the research effort, the Advisor’s stock selection process begins with an individual company.This is often referred to as a bottom-up approach to investing.From a group of companies that meet the Advisor’s standards, the Advisor selects the securities of those companies that it believes have the potential for above average growth of earnings over an extended period of time.Under normal market conditions, at least 55% of the value of the Fund’s total assets will be invested in common stocks selected for their growth potential. In addition, the Fund may engage in short sale transactions, where the Fund sells securities it does not own in anticipation of a decline in the value of securities.In a short sale transaction, the Fund makes delivery of a security that is “borrowed” from a broker.The Fund is then obligated to replace the borrowed security by purchasing it at the market price at the time of replacement.The Fund may not engage in short sale transactions if, after effect is given to any given short sale, the total market value of all securities “sold short” exceeds 25% of the value of the Fund’s net assets. The Advisor will consider selling a security in the Fund’s portfolio if that security has become overvalued or has reached its growth potential.In addition, in an attempt to increase the Fund’s tax efficiency, the Advisor may take tax considerations into account in deciding whether or when to sell a particular stock. Temporary or Cash Investments.Under normal market conditions, the Fund will stay fully invested in stocks.However, the Fund may temporarily depart from its principal investment strategies by making short-term investments in cash and cash equivalents, such as certificates of deposits, bankers’ acceptances, time deposits, commercial paper, short-term notes or money market instruments in response to adverse market, economic or political conditions.As a result, to the extent the Fund makes such “defensive investments,” the Fund may not achieve its investment objective.To the extent that the Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. PRINCIPAL RISKS OF INVESTING IN THE FUND The principal risks of investing in the Fund that may adversely affect the Fund’s net asset value or total return have previously been summarized under “An Overview of the Fund.”These risks are discussed in more detail below. General Market Risk.General market risk is the risk that the market value of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time.General market risk may affect a single issuer, industry, sector of the economy or the market as a whole. 7 Management Risk.Management risk describes the Fund’s ability to meet its investment objective based on the Advisor’s success or failure at implementing investment strategies for the Fund.The value of your investment is subject to the effectiveness of the Advisor’s research, analysis and asset allocation among portfolio securities.If the Advisor’s investment strategies do not produce the expected results, your investment could be diminished. Small and Medium Companies Risk.The Fund may invest directly in small- and medium-sized companies.Investing in securities of small- and medium-sized companies may involve greater volatility than investing in larger and more established companies because they can be subject to more abrupt or erratic share price changes than larger, more established companies.Small companies may have limited product lines, markets or financial resources, and their management may be dependent on a limited number of key individuals.Securities of these companies may have limited market liquidity, and their prices may be more volatile than a fund that invests exclusively in large-capitalization companies. Short Sales Risk.Short sale strategies are riskier than “long” investment strategies.Short selling may harm the Fund’s investment performance if the Fund is required to close out a short position earlier than it had intended.This would occur if the lender required the Fund to deliver the securities it borrowed at the commencement of the short sale and the Fund was unable to borrow the securities from other securities lenders.Furthermore, until the Fund replaces a security borrowed, or sold short, it must pay to the lender amounts equal to any dividends that accrue during the period of the short sale.In addition, the Fund will incur certain transaction fees associated with short selling.Short sale strategies are often characterized as a form of leveraging or as speculative.There is no assurance that these strategies will protect against losses or perform better than non-speculative strategies.The Fund uses short sales to protect against losses due to general movements in market prices; however, no assurance can be given that such strategies will be successful or that consistent absolute returns will be achieved. Foreign Securities Risk. The Fund’s portfolio may include investments in foreign securities.Foreign securities risk entails risk relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices, including less government supervision and regulation of foreign exchanges, brokers and issuers than in the U.S.Securities that are denominated in foreign currencies are subject to the further risk that the value of the foreign currency will fall in relation to the U.S. dollar and/or will be affected by volatile currency markets or actions of U.S. and foreign governments or central banks.Also, foreign issuers are not necessarily subject to uniform accounting, auditing and financial reporting standards, practices and requirements comparable to those applicable to domestic issuers and, as a result, there may be less publicly available information on such foreign issuers than is available from a domestic issuer. 8 Portfolio Turnover Risk.High portfolio turnover involves correspondingly greater expenses to the Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestments in other securities.Such sales also may result in adverse tax consequences to the Fund’s shareholders.The trading costs and tax effects associated with portfolio turnover may adversely affect the Fund’s performance.In prior years, the Fund has had a portfolio turnover rate in excess of 100%. PORTFOLIO HOLDINGS INFORMATION The Fund’s portfolio holdings are disclosed quarterly within 60 days of the end of each period covered by the Annual and Semi-Annual Report to Fund shareholders, and in the quarterly holdings report on Form N-Q. The Fund’s weekly top 25 holdings are typically posted as of the close on Friday on the Fund’s website at www.hodgesfund.com on the first business day of the following week.In addition, the Fund discloses its complete calendar quarter-end holdings on its website within 10 business days of the calendar quarter-end.The calendar quarter-end portfolio holdings for the Fund will remain posted on the website until updated with required regulatory filings with the SEC.Portfolio holdings information posted on the website may be separately provided to any person commencing the day after it is published on the website.A complete description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (“SAI”). MANAGEMENT OF THE FUND Investment Advisor The Fund has entered into an investment advisory agreement (the “Advisory Agreement”) with Hodges Capital Management, Inc., 2905 Maple Avenue, Dallas, Texas 75201,under which the Advisor manages the Fund’s investments and business affairs subject to the supervision of the Trust's Board of Trustees (the "Board").The Advisor has been providing investment advisory services since 1989.The Advisor provides advice on buying and selling securities.The Advisor also furnishes the Fund with office space and certain administrative services and provides most of the personnel needed by the Fund.As of June 30, 2007, the Advisor had approximately $825 million in assets under management.Under the Advisory Agreement, the Fund pays the Advisor for its investment advisory services a monthly management fee, calculated daily and payable monthly, equal to 0.85% of its average daily net assets.For the fiscal year ended March31, 2007, the Advisor received advisory fees of 0.85% of the Fund’s average daily net assets.The Advisor may execute a substantial portion of the Fund’s securities transactions through First Dallas Securities, Inc. (“First Dallas”), an affiliate of the Advisor.All such transactions are subject to the requirement that the Advisor seek best execution for all portfolio transactions.See “Execution of Portfolio Transactions” in the SAI. A discussion regarding the basis for the Board’s approval of the Advisory Agreement with the Advisor is available in the Semi-Annual Report for the most recent period ended September 30. Portfolio Managers Mr. Don W. Hodges and Mr. Craig D. Hodges are co-portfolio managers of the Fund’s investment portfolio.DonW. Hodges has been a portfolio manager with the Advisor since 1992, has 47 years of experience in the securities brokerage industry and previously served as President of a large regional brokerage firm.CraigD. Hodges has been a portfolio manager with the Advisor since 1999, has 21 years of experience in the investment industry and is President of the Advisor.Craig D. Hodges was a founder and is President of First Dallas, where he has managed individual and institutional investment portfolios. 9 The SAI provides additional information about the portfolio managers’ compensation, other accounts they manage and their ownership of shares of the Fund. SHAREHOLDER INFORMATION Pricing of Fund Shares Shares of the Fund are sold at net asset value per share (“NAV”).The NAV is determined by dividing the value of the Fund’s securities, cash and other assets, minus all expenses and liabilities, by the number of shares outstanding (assets – liabilities / number of shares NAV).The NAV takes into account the expenses and fees of the Fund, including management, administration and other fees, which are accrued daily.The Fund’s share price is calculated as of the close of regular trading (generally 4:00 p.m. Eastern time) on each day that the New York Stock Exchange (“NYSE”) is open forbusiness. All shareholder transaction orders received in good form (as described below under “How to Purchase Shares”) by U.S. Bancorp Fund Services, LLC (“USBFS”), the Fund’s transfer agent, or an authorized financial intermediary by 4:00 p.m., Eastern time will be processed at that day’s NAV.Transaction orders received after 4:00 p.m., Eastern time will receive the next day’s NAV.The Fund’s NAV, however, may be calculated earlier if trading on the NYSE is restricted or as permitted by the SEC.The Fund does not determine the NAV of its shares on any day when the NYSE is not open for trading, such as weekends and certain national holidays as disclosed in the SAI (even if there is sufficient trading in its portfolio securities on such days to materially affect the NAV).In certain cases, fair value determinations may be made as described below under procedures as adopted by the Board. Fair Value Pricing Occasionally, reliable market quotations are not readily available or there may be events affecting the value of foreign securities or other securities held by the Fund that occur when regular trading on foreign exchanges is closed, but before trading on the NYSE is closed.Fair value determinations are then made in good faith in accordance with procedures adopted by the Board.Generally, the fair value of a portfolio security or other asset shall be the amount that the owner of the security or asset might reasonably expect to receive upon its current sale. Attempts to determine the fair value of securities introduce an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, the Fund would compare the new market quotation to the fair value price to evaluate the effectiveness of its fair valuation procedures.If any significant discrepancies are found, the Fund may adjust its fair valuation procedures. 10 How to Buy Shares To purchase shares of the Fund, you must make a minimum initial investment as listed in the table below: Minimum Investments To Open Your Account To Add to Your Account Regular Accounts $250 $50 Automatic Investment Accounts $250 $50 You may purchase shares of the Fund by completing an Account Application.Your order will not be accepted until the completed Account Application is received by the Fund or USBFS.Account Applications will not be accepted unless they are accompanied by payment in U.S. dollars, drawn on a domestic financial institution.The Fund will not accept payment in cash, money orders and cashier’s checks, unless the cashier’s check is in excess of $10,000.In addition, to prevent check fraud, the Fund does not accept third party checks, U.S. Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Fund is unable to accept post dated checks, post dated on-line bill pay checks or any conditional order or payment.If your payment is returned for any reason, a $25 fee will be assessed against your account.You will also be responsible for any losses suffered by the Fund as a result.The Fund does not issue share certificates.The Fund reserves the right to reject any purchase in whole or in part. The minimum investment requirements may be waived from time to time. If we do not have a reasonable belief of the identity of a shareholder, your Account Application will be rejected or you will not be allowed to perform a transaction on the account until such information is received.The Fund also reserves the right to close the account within 5 business days if clarifying information/documentation is not received. Shares of the Fund have not been registered for sale outside of the United States.The Fund generally does not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Patriot Act The USA PATRIOT Act of 2001 requires financial institutions, including the Fund, to adopt certain policies and programs to prevent money laundering activities, including procedures to verify the identity of customers opening new accounts.When completing a new Account Application, you will be required to supply the Fund your full name, date of birth, social security number and permanent street address to assist the Fund in verifying your identity.Mailing addresses containing only a P.O. Box will not be accepted.Until such verification is made, the Fund may temporarily limit additional share purchases.In addition, the Fund may limit additional share purchases or close an account if it is unable to verify a shareholder’s identity.As required by law, the Fund may employ various procedures, such as comparing the information to fraud databases or requesting additional information or documentation from you, to ensure that the information supplied by you is correct. 11 By Mail. Initial Investment.To purchase the Fund’s shares by mail, complete and sign the enclosed Account Application and mail it, along with a check made payable to the “Hodges Fund” to: FOR REGULAR MAIL DELIVERY FOR OVERNIGHT DELIVERY Hodges Fund Hodges Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 E. Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 Note:The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents. Subsequent Investment.If you are making a subsequent purchase, detach the stub that is attached to the account statement you will receive after each transaction and mail it with a check made payable to the “Hodges Fund” in the envelope provided with your statement or to the address noted above.You should write your account number on the check.If you do not have the stub from your account statement, include your name, address and account number on a separate piece of paper. By Telephone. Subsequent Investment.If you have completed the “Telephone Purchase Authorization” section of the Account Application and your account has been open for at least 15 days, you may purchase additional shares by telephoning the Fund toll free at (866) 811-0224.Telephone orders will be accepted via electronic funds transfer from your pre-designated bank account through the Automated Clearing House (“ACH”) network.You must have banking information established on your account prior to making a purchase.Only bank accounts held at domestic institutions that are ACH members may be used for telephone transactions.If your order is received prior to 4:00 p.m. Eastern time, shares will be purchased at the NAV next calculated.For security reasons, requests by telephone may be recorded. By Wire. Initial Investment. If you are making your first investment in the Fund, before you wire funds, please contact USBFS by phone to make arrangements with a telephone service representative to submit your completed Account Application via mail, overnight delivery or facsimile.Upon receipt of your completed Account Application, an account will be established for you and a service representative will contact you within 24 hours to provide you with an account number and wiring instructions. Once your account has been established, you may instruct your bank to initiate the wire using the instructions you were given.Prior to sending the wire, please call USBFS at (866) 811-0224 to advise of your wire to ensure proper credit upon receipt.Your bank must include both the name of the Fund and your name so that your wire can be correctly applied. Subsequent Investment.If you are making a subsequent purchase, your bank should wire funds as indicated below.Before each wire purchase, you should be sure to notify USBFS at (866) 811-0224 to advise them of your intent to wire funds.It is essential that your bank include complete information about your account in all wire instructions.Your bank may charge you a fee for sending a wire to the Fund. 12 Your bank should transmit immediately available funds by wire in your name to: U.S. Bank, National Association 777 E. Wisconsin Ave. Milwaukee, WI 53202 ABA Routing Number 075000022 For credit to U.S. Bancorp Fund Services, LLC DDA #112-952-137 For further credit to: Hodges Fund Shareholder Registration Shareholder Account Number Wired funds must be received prior to 4:00 p.m., Eastern time, to be eligible for same day pricing.The Fund and USBFS are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system or from incomplete wiring instructions.If you have questions about how to invest by wire, you may call the Fund. Purchases Placed with Financial Intermediaries.You may buy and sell shares of the Fund through certain financial intermediaries and their agents (collectively, “Financial Intermediaries”).Your order will be priced at the Fund’s NAV next computed after it is received by a Financial Intermediary and accepted by the Fund.A Financial Intermediary may hold your shares in an omnibus account in the Financial Intermediary’s name and the Financial Intermediary may maintain your individual ownership records.The Fund may pay the Financial Intermediary for maintaining individual ownership records as well as providing other shareholder services.Financial intermediaries may charge fees for the services they provide to you in connection with processing your transaction order or maintaining your account with them.Financial Intermediaries are responsible for placing your order correctly and promptly with the Fund, forwarding payment promptly, as well as ensuring that you receive copies of the Fund’s Prospectus.The Fund may enter into arrangements with certain Financial Intermediaries whereby such Financial Intermediaries are authorized to accept your order on behalf of the Fund.If you transmit your order to these Financial Intermediaries before the close of regular trading (generally 4:00 p.m., Eastern time) on a day that the NYSE is open forbusiness, your order will be priced at the Fund’s NAV next computed after it is received by the Financial Intermediary.Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. Automatic Investment Plan.For your convenience, the Fund offers an Automatic Investment Plan (“AIP”).Under this AIP, after your initial minimum investment, you authorize the Fund to withdraw from your personal checking account each month an amount that you wish to invest, which must be at least $50.If you wish to enroll in the AIP, complete the appropriate section on the Account Application.Your signed Account Application must be received at least 15 business days prior to the initial transaction.A fee ($25) will be imposed if your AIP transaction is returned for any reason.The Fund may terminate or modify this privilege at any time.You may terminate your participation in the AIP at any time by notifying USBFS sufficiently in advance of the next withdrawal.Please contact your financial institution to determine if it participates in the ACH.Your financial institution must be an ACH member in order to participate in the AIP. The AIP is a method of using dollar cost averaging as an investment strategy that involves investing a fixed amount of money at regular time intervals.However, a program of regular investment cannot ensure a profit or protect against a loss as a result of declining markets.By continually investing the same amount, you will be purchasing more shares when the price is low and fewer shares when the price is high.Please call (866) 811-0224 for additional information regarding the Fund’s AIP. 13 Retirement Plans.The Fund offers IRA plans.You may obtain information about opening an IRA by calling (866) 811-0224.If you wish to open a Keogh, Section 403(b) or other retirement plan, please contact your Financial Intermediary. How to Sell Shares In general, orders to sell or “redeem” shares may be placed either directly with the Fund, USBFS or with your authorized Financial Intermediary.You may redeem part or all of your shares at the next determined NAV after the Fund receives your order.You should request your redemption prior to the close of the NYSE, generally 4:00 p.m., Eastern time, to obtain that day’s closing NAV.Redemption requests received after the close of the NYSE will be treated as though received on the next business day. By Mail.You may redeem your shares by simply sending in a written request to the transfer agent.You should give your account number and state whether you want all or some of your shares redeemed.The letter should be signed by all of the shareholders whose names appear on the account registration. No redemption request will become effective until all documents have been received in proper form by the transfer agent.Additional documents are required for certain types of shareholders, such as corporations, partnerships, executors, trustees, administrators, or guardians (i.e., corporate resolutions, or trust documents indicating proper authorization).Shareholders should contact the USBFS at (866) 811-0224 for further information concerning documentation required for a redemption of Fund shares. Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% withholding. You should send your redemption request to: FOR REGULAR MAIL DELIVERY FOR OVERNIGHT DELIVERY Hodges Fund Hodges Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 E. Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 Note:The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents. By Telephone and by Wire.You may redeem Fund shares by telephone by completing the “Redemption by Telephone” portion of the Account Application.You may also request telephone redemption privileges after your account is opened by calling USBFS at (866) 811-0224. You may redeem up to $50,000 in shares by calling the Fund at (866) 811-0224 prior to the close of trading on the NYSE generally, 4:00p.m., Eastern time.Redemption proceeds will be sent on the next business day to the mailing address that appears on the Fund’s records.Per your request, redemption proceeds may be wired or may be sent via electronic funds transfer through the ACH network, to your pre-designated bank account.There is a $15 wire charges per wire which will be deducted from your account balance on dollar specific trades as well as from the proceeds on complete redemptions and share specific trades.There is no charge for proceeds sent via ACH network; however, most transfers require two to three days to receive credit.Telephone redemptions cannot be made if you notify USBFS of a change of address within 30days before the redemption request. 14 Before executing an instruction received by telephone, the Fund and USBFS will use reasonable procedures to confirm that the telephone instructions are genuine.The telephone call may be recorded and the caller may be asked to verify certain personal identification information.If the Fund or its agents follow these procedures, they cannot be held liable for any loss, expense or cost arising out of any telephone redemption request that is reasonably believed to be genuine.This includes fraudulent or unauthorized requests.The Fund may change, modify or terminate these privileges at any time upon at least a 60-day notice to shareholders.Once a telephone transaction has been placed, it cannot be canceled or modified.If you have a retirement account, you may not redeem shares by telephone. You may have difficulties in making a telephone redemption during periods of abnormal market activity.If this occurs, you may make your redemption request in writing. Through a Financial Intermediary.You may redeem Fund shares through your authorized Financial Intermediary.Redemptions made through a Financial Intermediary may be subject to procedures established by that institution.Your Financial Intermediary is responsible for sending your order to the Fund and for crediting your account with the proceeds.For redemption through Financial Intermediaries, orders will be processed at the NAV next effective after receipt of the order.Please keep in mind that your Financial Intermediary may charge additional fees for its services. Systematic Withdrawal Program.As another convenience, you may redeem your Fund shares through the Systematic Withdrawal Program (“SWP”).Under the SWP, shareholders or their Financial Intermediaries may request that a check drawn in a predetermined amount be sent to them each month or calendar quarter.If you elect this method of redemption, your Fund account must have a value of at least $5,000 and the minimum amount that may be withdrawn each month or quarter is $100.If you elect this method of redemption, the Fund will send a check directly to your address of record, or will send the payments directly to a pre-authorized bank account by electronic funds transfer via the ACH network.For payment through the ACH network,your bank must be a member and your bank account information must be maintained on your Fund account.This SWP may be terminated or modified by a shareholder or the Fund at any time without charge or penalty.You may also elect to terminate your participation in this SWP at any time by contacting the transfer agent sufficiently in advance of the next withdrawal. A withdrawal under the SWP involves a redemption of Fund shares, and may result in a gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the dividends credited to your account, the account ultimately may be depleted.To establish the SWP, complete the “Systematic Withdrawal Plan” section of the Fund’s Account Application.Please call (866) 811-0224 for additional information regarding the Fund’s SWP. Low Balance Accounts.The Fund may redeem the shares in your account if the value of your account is less than $250 as a result of redemptions you have made.You will be notified that the value of your account is less than $250 before the Fund makes an involuntary redemption.You will then have 30 days in which to make an additional investment to bring the value of your account to at least $250 before the Fund takes any action. 15 Redemption Fees.The Fund is intended for long-term investors.Short-term “market-timers” that engage in frequent purchases and redemptions can disrupt the Fund’s investment program and create additional transaction costs that are borne by all of the Fund’s shareholders.For these reasons, the Fund will assess a 2.00% fee on the redemption of Fund shares held for less than 90 days.The redemption fee is deducted from your proceeds and is retained by the Fund for the benefit of its long-term shareholders.The Fund uses the “first in first out” (“FIFO”) method to determine the holding period; this means that if you purchase shares on different days, the shares you held longest will be redeemed first for purposes of determining whether the short-term trading fee applies.This fee does not apply to Fund shares acquired through the investment of dividends or redemptions under the Fund’s systematic programs, including the SWP and the AIP, or as a result of redemptions made due to low balance accounts.The Fund reserves the right to change the terms and amount of this fee upon at least 60-day notice to shareholders. Although the Fund has the goal of applying this redemption fee to most redemptions of shares held for less than 90 days, the Fund may not always be able to track short-term trading effected through Financial Intermediaries in non-disclosed or omnibus accounts.While the Fund has entered into Information Sharing Agreements with such Financial Intermediaries as described under “Tools to Combat Frequent Transactions” which contractually require such Financial Intermediaries to provide the Fund with information relating to its customers investing in the Fund through non-disclosed or omnibus accounts, the Fund cannot guarantee the accuracy of the information provided to them from Financial Intermediaries and may not always be able to track short-term trading affected, through these Financial Intermediaries.In addition, because the Fund is required to rely on information from the Financial Intermediary as to the applicable redemption fee, the Fund cannot ensure that the Financial Intermediary is always imposing such fee on the underlying shareholder in accordance with the Fund’s policies. ACCOUNT AND TRANSACTION POLICIES Proceeds will generally be sent no later than seven calendar days after a Fund receives your redemption request. Before selling recently purchased shares, please note that if USBFS has not yet collected payment for the shares you are selling, it may delay sending the proceeds until the payment is collected, which may take up to 15 calendar days from the purchase date.Furthermore, there are certain times when you may be unable to sell the Fund’s shares or receive proceeds.Specifically, the Fund may suspend the right to redeem shares or postpone the date of payment upon redemption for more than three business days (1) for any period during which the NYSE is closed (other than customary weekend or holiday closings) or trading on the NYSE is restricted; (2) for any period during which an emergency exists as a result of which disposal by the Fund of securities owned by it is not reasonably practicable or it is not reasonably practicable for the Fund fairly to determine the value of its net assets; or (3) for such other periods as the SEC may permit for the protection of the Fund’s shareholders. Redemption requests will be sent to the address of record.The Fund will not be responsible for interest lost on redemption amounts due to lost or misdirected mail.If the proceeds of redemption are requested to be sent to an address other than the address of record, or if the address of record has been changed within 15 days of the redemption request, the request must be in writing with your signature guaranteed. Redemption In-Kind.The Fund reserves the right to pay redemption proceeds to you in whole or in part by a distribution of securities from the Fund’s portfolio (a “redemption in-kind”).It is not expected that the Fund would do so except during unusual market conditions.If the Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash and will bear any market risks associated with such securities until they are converted into cash. 16 Signature Guarantees.USBFS may require a signature guarantee for certain redemption requests.A signature guarantee assures that your signature is genuine and protects you from unauthorized account redemptions. A signature guarantee of each owner is required in the following situations: · For all redemption requests in excess of $50,000; · If a change of address request has been received by USBFS within the last 30 days; · If ownership has changed on your account; · When redemption proceeds are sent to any person, address or bank account not on record; · For written requests to wire redemption proceeds (if not previously authorized on the account); and · When establishing or modifying certain services on an account. In addition to the situations described above, the Fund and/or USBFS may require a signature guarantee in other instances based on the circumstances relative to the particular situation.Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program (“STAMP”).A notary public is not an acceptable signature guarantor. TOOLS TO COMBAT FREQUENT TRANSACTIONS The Fund is intended for long-term investors. Short-term “market-timers” who engage in frequent transactions and redemptions may disrupt the Fund’s investment program and create additional transaction costs that are borne by all shareholders.The Board has adopted a policy regarding excessive trading.The Fund discourages excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm performance.The Fund takes steps to reduce the frequency and effect of these activities in the Fund.These steps may include, among other things, monitoring trading activity, imposing redemption fees and using fair value pricing, under procedures as adopted by the Board, when the Advisor determines current market prices are not readily available.As approved by the Board, these techniques may change from time to time as determined by the Fund in its sole discretion. In an effort to discourage abusive trading practices and minimize harm to the Fund and its shareholders, the Fund reserves the right, in its sole discretion, to reject any purchase order or exchange request, in whole or in part, for any reason (including, without limitation, purchases by persons whose trading activity in Fund shares is believed by the Advisor to be harmful to the Fund) and without prior notice.The Fund may decide to restrict purchase and sale activity in its shares based on various factors, including whether frequent purchase and sale activity will disrupt portfolio management strategies and adversely affect the Fund performance.Although these efforts are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity will occur.The Fund seeks to exercise its judgment in implementing these tools to the best of its ability in a manner that it believes is consistent with shareholder interests.Except as noted in the Prospectus, the Fund applies all restrictions uniformly in all applicable cases. 17 Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Fund handles, there can be no assurance that the Fund’s efforts will identify all trades or trading practices that may be considered abusive.In particular, since the Fund receives purchase and sale orders through Financial Intermediaries that use group or omnibus accounts, the Fund cannot always detect frequent trading.However, the Fund will work with Financial Intermediaries as necessary to discourage shareholders from engaging in abusive trading practices and to impose restrictions on excessive trades. In this regard, the Fund has entered into information sharing agreements with Financial Intermediaries pursuant to which these intermediaries are required to provide to the Fund, at its request, certain information relating to its customers investing in the Fund through non-disclosed or omnibus accounts.The Fund will use this information to attempt to identify abusive trading practices.Financial Intermediaries are contractually required to follow any instructions from the Fund to restrict or prohibit future purchases from shareholders that are found to have engaged in abusive trading in violation of the Fund’s policies.However, the Fund cannot guarantee the accuracy of the information provided to them from Financial Intermediaries and cannot ensure that they will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts.As a consequence, the Fund’s ability to monitor and discourage abusive trading practices in omnibus accounts may be limited. DIVIDENDS AND DISTRIBUTIONS Dividends from net investment income and distributions from net profits from the sale of securities are generally made at least annually.Net investment income generally consists of interest income and dividends received on investments, less expenses. The Fund typically distributes any undistributed net investment income, if any, in December.Capital gains distributions, if any, are also normally made in December, but the Fund may make an additional payment of dividends or distributions if it deems it desirable at another time during the year. All distributions will be reinvested in Fund shares unless you choose one of the following options: (1)receive dividends in cash, while reinvesting capital gain distributions in additional Fund shares; or (2)receive all distributions in cash.If you elect to receive distributions in cash and the U.S. Postal Service cannot deliver your check, or if a check remains uncashed for six months, the Fund reserves the right to reinvest the distribution check in your account at the Fund’s then current NAV and to reinvest all subsequent distributions. If you wish to change your distribution option, write to the transfer agent in advance of the payment date for the distribution. TAX CONSEQUENCES The Fund intends to make distributions of ordinary income and capital gains.In general, Fund distributions are taxable to you (unless your investment is through a qualified retirement plan), as either ordinary income or capital gain.Dividends are taxable to you as ordinary income.Fund distributions of short-term capital gains are taxable to you as ordinary income.Fund distributions of long-term capital gains are taxable as long-term capital gains.A portion of the ordinary income dividends paid to you by the Fund may be qualified dividends eligible for taxation at long-term capital gain rates for taxable years beginning before January 1, 2011.You will be taxed in the same manner whether you receive your dividends and capital gain distributions in cash or reinvest them in additional Fund shares. 18 Each year, you will receive a statement that shows the tax status of distributions you received the previous year.Distributions declared in December but paid in January are taxable as if they were paid in December. If you sell your Fund shares, it is considered a taxable event for you.Depending on the purchase price and the sale price of the shares you sell, you may have a gain or a loss on the transaction.You are responsible for any tax liabilities generated by your transaction. By law, the Fund must withhold a percentage of your taxable distributions and redemption proceeds if you do not provide your correct social security or taxpayer identification number and certify that you are not subject to backup withholding or if the IRS instructs the Funds to do so. Because your tax situation is unique, always consult your tax professional about federal, state, local or foreign tax consequences of an investment in the Fund. RULE 12b-1 AND OTHER SERVICE FEES The Fund has adopted a Distribution Plan (the “Plan”) pursuant to Rule12b-1 under the 1940 Act.Under the Plan, the Fund is authorized to pay the distributor a fee for the sale and distribution of the Fund’s shares and services it provides to shareholders.The maximum amount of the fee authorized is 0.25% of the Fund’s average daily net assets annually.Because these fees are paid out of the Fund’s assets on an on-going basis, over time these fees will increase the cost of your investment in Fund shares and may cost you more than paying other types of sales charges. In addition to paying fees under the Plan, the Fund may pay service fees to Financial Intermediaries such as banks, broker-dealers, financial advisors or other financial institutions, including affiliates of the Advisor, for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus, other group accounts or accounts traded through registered securities clearing agents. The Advisor or distributor, out of its own resources, and without additional cost to the Fund or its shareholders, may provide additional cash payments or non-cash compensation to Financial Intermediaries who sell shares of the Fund, including affiliates of the Advisor.Such payments and compensation are in addition to the sales charges (including Rule 12b-1 fees) and service fees paid by the Fund.These additional cash payments are generally made to Financial Intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the Financial Intermediary.Cash compensation may also be paid to Financial Intermediaries for inclusion of the Fund on a sales list, including a preferred or select sales list, in other sales programs or as an expense reimbursement in cases where the Financial Intermediary provides shareholder services to Fund shareholders.The Advisor or distributor may also pay cash compensation in the form of finder’s fees that vary depending on the dollar amount of the shares sold. 19 FINANCIAL HIGHLIGHTS The table below illustrates the Fund’s financial performance for the past five years.Certain information reflects financial results for a single Fund share.“Total return” illustrates how much your investment in the Fund would have increased or decreased during each period, assuming you had reinvested all dividends and distributions.This information has been audited by Tait, Weller & Baker LLP, the Fund’s independent registered public accounting firm.Their report and the Fund’s financial statements are included in the Fund’s most recent Annual Report to shareholders. HODGES FUND FINANCIAL HIGHLIGHTSFor a capital share outstanding throughout each year Year Ended March 31, 2007 2006 2005 2004 2003 Net asset value, beginning of year $ 25.64 $ 20.30 $ 17.52 $ 8.53 $ 12.43 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (0.05 ) (0.04 ) (0.12 ) (0.16 ) (0.17 ) Net realized and unrealized gain(loss)on investments 2.39 6.28 3.01 9.15 (3.73 ) Total from investment operations 2.34 6.24 2.89 8.99 (3.90 ) LESS DISTRIBUTIONS: From net realized gain (1.02 ) (0.90 ) (0.11 ) Paid-in capital from redemption fees 0.01 0.00 * 0.00 * 0.00 * Net asset value, end of year $ 26.97 $ 25.64 $ 20.30 $ 17.52 $ 8.53 Total return 9.36 % 31.42 % 16.52 % 105.39 % (31.38 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (millions) $ 616.9 $ 485.7 $ 97.9 $ 48.0 $ 15.2 Ratio of expenses to average net asset 1.42 % 1.47 % 1.68 % 1.75 % 1.96 % Ratio of net investment loss to average net assets (0.20 )% (0.39 )% (0.94 )% (1.43 )% (1.62 )% Portfolio turnover rate 62 % 51 % 46 % 93 % 104 % * Amount is less than $0.01. 20 PRIVACY NOTICE The Fund collects non-public information about you from the following sources: ● Information we receive about you on applications or other forms; ● Information you give us orally; and ● Information about your transactions with us or others. We do not disclose any non-public personal information about our customers or former customers without the customer’s authorization, except as permitted by law or in response to inquiries from governmental authorities.We may share information with affiliated and unaffiliated third parties with whom we have contracts for servicing the fund.We will provide unaffiliated third parties with only the information necessary to carry out their assigned responsibilities.We maintain physical, electronic and procedural safeguards to guard your non-public personal information and require third parties to treat your non-public personal information with the same high degree of confidentiality. In the event that you hold shares of the Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank, or trust company, the privacy policy of your financial intermediary would govern how your non-public personal information would be shared by those entities with unaffiliated third parties. Not a part of the Prospectus. 21 HODGES FUND www.hodgesfund.com HDPMX Investment Advisor HODGES CAPITAL MANAGEMENT, INC. 2905 Maple Avenue Dallas, Texas 75201 (877) 232-1222 Custodian U.S. BANK, N.A. 1555 N. River Center Drive, Suite 302 Milwaukee, Wisconsin 53212 Transfer Agent U.S. BANCORP FUND SERVICES, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 (866) 811-0224 Distributor QUASAR DISTRIBUTORS, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 HODGES FUND You can find more information about the Fund in the following: Statement of Additional Information (“SAI”): The Fund’s SAI provides additional information about the investments and techniques of the Fund and certain other additional information.A current SAI is on file with the SEC and is incorporated by reference into this Prospectus.It is legally considered a part of this Prospectus. Annual/Semi-Annual Reports: Additional information about the Fund’s investments is available in the Fund’s Annual and Semi-Annual Reports to shareholders.In the Fund’s Annual Report, you will find a discussion of market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year. You can get free copies of reports and the SAI, request other information and discuss your questions about the Fund by contacting the Fund at: Hodges Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 (866) 811-0224 www.hodgesfund.com You can review and copy information including the Fund’s reports and SAI at the Public Reference Room of the Securities and Exchange Commission in Washington, D.C.You can obtain information on the operation of the Public Reference Room by calling (202) 551-8090.Shareholder Reports and other information about the Fund are also available: ● Free of charge from the Fund’s website at www.hodgesfund.com; or ● Free of charge from the SEC’s EDGAR database on the SEC’s Internet website at http://www.sec.gov; or ● For a fee, by writing to the Public Reference Room of the Commission, Washington, DC 20549-0102; or ● For a fee, by e-mail request to publicinfo@sec.gov. (The Trust’s SEC Investment Company Act file number is 811-05037) STATEMENT OF ADDITIONAL INFORMATION July 30, 2007 HODGES FUND 2905 Maple Avenue Dallas, Texas 75201 (866) 811-0224 This Statement of Additional Information (“SAI”) is not a prospectus and it should be read in conjunction with the Prospectus dated July 30, 2007, as may be revised, of the Hodges Fund (the “Fund”), a series of Professionally Managed Portfolios (the “Trust”).Hodges Capital Management, Inc. (the “Advisor”) is the advisor to the Fund.A copy of the Prospectus is available by calling the number listed above. TABLE OF CONTENTS THE TRUST 2 INVESTMENT OBJECTIVE AND POLICIES 2 INVESTMENT RESTRICTIONS 15 PORTFOLIO TURNOVER 17 PORTFOLIO HOLDINGS INFORMATION 17 TRUSTEES AND EXECUTIVE OFFICERS 19 PROXY VOTING POLICIES AND PROCEDURES 22 THE FUND’S INVESTMENT ADVISOR 24 PORTFOLIO MANAGERS 25 SERVICE PROVIDERS 26 EXECUTION OF PORTFOLIO TRANSACTIONS 27 CAPITAL STOCK 29 DETERMINATION OF SHARE PRICE 30 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 31 DISTRIBUTIONS AND TAX INFORMATION 33 THE FUND’S DISTRIBUTOR 35 MARKETING AND SUPPORT PAYMENTS 37 FINANCIAL STATEMENTS 38 APPENDIX 39 1 THE TRUST The Trust is a Massachusetts business trust organized on February 24, 1987 and is registered with the Securities and Exchange Commission (“SEC”) as an open-end management investment company.The Trust’s Agreement and Declaration of Trust (the “Declaration of Trust”) permits the Trust’s Board of Trustees (the “Board”) to issue an unlimited number of full and fractional shares of beneficial interest, without par value, which may be issued in any number of series.The Trust consists of various series that represent separate investment portfolios.The Board may from time to time issue other series, the assets and liabilities of which will be separate and distinct from any other series. This SAI relates only to the Fund. The shareholders of a Massachusetts business trust could, under certain circumstances, be held personally liable as partners for its obligations.However, the Declaration of Trust contains an express disclaimer of shareholder liability for acts or obligations of the Trust. The Declaration of Trust also provides for indemnification and reimbursement of expenses out of the Fund’s assets for any shareholder held personally liable for obligations of the Fund or Trust.The Declaration of Trust provides that the Trust shall, upon request, assume the defense of any claim made against any shareholder for any act or obligation of the Fund or Trust and satisfy any judgment thereon.All such rights are limited to the assets of the Fund.The Declaration of Trust further provides that the Trust may maintain appropriate insurance (for example, fidelity bonding and errors and omissions insurance) for the protection of the Trust, its shareholders, trustees, officers, employees and agents to cover possible tort and other liabilities.Furthermore, the activities of the Trust as an investment company would not likely give rise to liabilities in excess of the Trust’s total assets.Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which both inadequate insurance exists and the Fund itself is unable to meet its obligations. The SEC is not involved in the supervision or management of the Fund.The Fund’s Prospectus and this SAI are a part of the Trust’s Registration Statement filed with the SEC.Copies of the Trust’s complete Registration Statement may be obtained from the SEC upon payment of the prescribed fee or may be accessed free of charge at the SEC’s website at www.sec.gov. INVESTMENT OBJECTIVE AND POLICIES The Hodges Fund is a mutual fund with the investment objective of seeking long-term capital appreciation.The Fund is diversified.Under applicable federal laws, the diversification of a mutual fund’s holdings is measured at the time the fund purchases a security.However, if a fund purchases a security and holds it for a period of time, the security may become a larger percentage of the fund’s total assets due to movements in the financial markets.If the market affects several securities held by a fund, the fund may have a greater percentage of its assets invested in securities of fewer issuers.Then a fund would be subject to the risk that its performance may be hurt disproportionately by the poor performance of relatively few securities despite the fund qualifying as a diversified fund under applicable federal laws. 2 The following discussion supplements the discussion of the Fund’s investment objective and policies as set forth in the Prospectus.There can be no assurance the Fund will achieve its investment objective. Equity Securities The Fund may invest in equity securities consistent with its investment objective and strategies.Common stocks, preferred stocks and convertible securities are examples of equity securities in which the Fund may invest. All investments in equity securities are subject to market risks that may cause their prices to fluctuate over time.Historically, the equity markets have moved in cycles and the value of the securities in the Fund’s portfolio may fluctuate substantially from day to day.Owning an equity security can also subject the Fund to the risk that the issuer may discontinue paying dividends. To the extent the Fund invests in the equity securities of small- and medium-sized companies, it will be exposed to the risks of small- and medium-sized companies.Such companies may have narrower markets for their goods and/or services and may have more limited managerial and financial resources than larger, more established companies.Furthermore, such companies may have limited product lines, services, markets or financial resources or are dependent on a small management group.In addition, because these stocks may not be well-known to the investing public, do not have significant institutional ownership and are followed by fewer security analysts, there will normally be less publicly available information concerning these securities compared to what is available for the securities of larger companies.Adverse publicity and investor perceptions, whether based on fundamental analysis, can decrease the value and liquidity of securities held by the Fund.As a result, as compared to larger-sized companies, the performance of smaller-sized companies can be more volatile and they face greater risk of business failure, which could increase the volatility of the Fund’s portfolio. Common Stock A common stock represents a proportionate share of the ownership of a company and its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets, and general market conditions.In addition to the general risks set forth above, investments in common stocks are subject to the risk that in the event a company in which the Fund invests is liquidated, the holders of preferred stock and creditors of that company will be paid in full before any payments are made to the Fund as a holder of common stock.It is possible that all assets of that company will be exhausted before any payments are made to the Fund. 3 Preferred Stock Preferred stocks are equity securities that often pay dividends at a specific rate and have a preference over common stocks in dividend payments and liquidation of assets.A preferred stock has a blend of the characteristics of a bond and common stock.It can offer the higher yield of a bond and has priority over common stock in equity ownership, but does not have the seniority of a bond and, unlike common stock, its participation in the issuer’s growth may be limited.Although the dividend is set at a fixed annual rate, in some circumstances it can be changed or omitted by the issuer. Convertible Securities The Fund may invest in convertible securities.Convertible securities (such as debt securities or preferred stock) may be converted into or exchanged for a prescribed amount of common stock of the same or different issuer within a particular period of time at a specified price or formula.A convertible security entitles the holder to receive interest paid or accrued on debt or dividends paid on preferred stock until the convertible stock matures or is redeemed, converted or exchanged.While no securities investment is without some risk, investments in convertible securities generally entail less risk than the issuer’s common stock.However, the extent to which such risk is reduced depends in large measure upon the degree to which the convertible security sells above its value as a fixed income security.In addition to the general risk associated with equity securities discussed above, the market value of convertible securities is also affected by prevailing interest rates, the credit quality of the issuer and any call provisions.While convertible securities generally offer lower interest or dividend yields than nonconvertible debt securities of similar quality, they do enable the investor to benefit from increases in the market price of the underlying common stock. Short Sales The Fund may engage in short sales of securities, provided the securities are fully listed on a national securities exchange.In a short sale, the Fund sells a security it does not own, in anticipation of a decline in the market value of the security.To complete the transaction, the Fund must borrow the security to make delivery to the buyer.The Fund is then obligated to replace the security borrowed by purchasing it at the market price at the time of replacement.This price may be more or less than the price at which the security was sold by the Fund.The Fund will incur a loss on a short sale if the price of the security increases between the date of the short sale and the date on which the Fund replaces the borrowed security. The Fund will realize a gain if the security declines in price between those dates.The amount of any gain will be decreased, and the amount of any loss increased, by the amount of the premium, dividends, interest or expenses the Fund may be required to pay in connection with the short sale. 4 Typically, the Fund will segregate liquid assets, which are marked-to-market daily, equal to the difference between (a)the market value of the securities sold short at the time they were sold short and (b)the value of the collateral deposited with the broker in connection with the short sale (not including the proceeds from the short sale).While the short position is open, the Fund must maintain segregated assets at such a level that the amount segregated plus the amount deposited with the broker as collateral equal the current market value of the securities sold short. The dollar amount of short sales at any one time (not including short sales against the box) may not exceed 25% of the net assets of the Fund, and it is expected that normally the dollar amount of such sales will not exceed 10% of the net assets of the Fund. Repurchase Agreements The Fund may enter into repurchase agreements with respect to its portfolio securities.Pursuant to such agreements, the Fund acquires securities from financial institutions such as banks and broker-dealers as are deemed to be creditworthy by the Advisor, subject to the seller’s agreement to repurchase and the Fund’s agreement to resell such securities at a mutually agreed upon date and price.The repurchase price generally equals the price paid by the Fund plus interest negotiated on the basis of current short-term rates (which may be more or less than the rate on the underlying portfolio security).The seller under a repurchase agreement will be required to maintain the value of the underlying securities at not less than 102% of the repurchase price under the agreement.If the seller defaults on its repurchase obligation, the Fund will suffer a loss to the extent that the proceeds from a sale of the underlying securities are less than the repurchase price under the agreement.Bankruptcy or insolvency of such a defaulting seller may cause the Fund’s rights with respect to such securities to be delayed or limited.Repurchase agreements are considered to be loans under the 1940 Act. When-Issued Securities The Fund may from time to time purchase securities on a “when-issued” basis.The price of such securities, which may be expressed in yield terms, is fixed at the time the commitment to purchase is made, but delivery and payment for them take place at a later date.Normally, the settlement date occurs within one month of the purchase; during the period between purchase and settlement, no payment is made by the Fund to the issuer and no interest accrues to the Fund.To the extent that assets of the Fund are held in cash pending the settlement of a purchase of securities, the Fund would earn no income; however, it is the Fund’s intention to be fully invested to the extent practicable and subject to the policies stated above.While when-issued securities may be sold prior to the settlement date, the Fund intends to purchase them with the purpose of actually acquiring them unless a sale appears desirable for investment reasons.At the time the Fund makes the commitment to purchase a security on a when-issued basis, it will record the transaction and reflect the value of the security in determining its net asset value (“NAV”).The market value of the when-issued securities may be more or less than the purchase price.The Fund does not believe that its NAV or income will be adversely affected by its purchase of securities on a when-issued basis.The Fund’s custodian will segregate liquid assets equal in value to commitments for when-issued securities.Such segregated assets either will mature or, if necessary, be sold on or before the settlement date. 5 Illiquid Securities The Fund may not invest more than 15% of the value of its net assets in securities that are otherwise illiquid.The Advisor will monitor the amount of illiquid securities in the Fund’s portfolio, under the supervision of the Board, to ensure compliance with the Fund’s investment restrictions. Historically, illiquid securities have included securities subject to contractual or legal restrictions on resale because they have not been registered under the Securities Act of 1933, as amended (the “Securities Act”), securities which are otherwise not readily marketable and repurchase agreements having a maturity of longer than seven days.Securities which have not been registered under the Securities Act are referred to as private placement or restricted securities and are purchased directly from the issuer or in the secondary market.Mutual funds do not typically hold a significant amount of these restricted or other illiquid securities because of the potential for delays on resale and uncertainty in valuation.Limitations on resale may have an adverse effect on the marketability of portfolio securities, and the Fund might be unable to sell restricted or other illiquid securities promptly or at reasonable prices and might thereby experience difficulty satisfying redemption requests within seven days.The Fund might also have to register such restricted securities in order to sell them, resulting in additional expense and delay.Adverse market conditions could impede such a public offering of securities. Restricted Securities The Fund may invest in securities that are subject to restrictions on resale because they have not been registered under the Securities Act.These securities are sometimes referred to as private placements.Although securities which may be resold only to “qualified institutional buyers” in accordance with the provisions of Rule 144A under the Securities Act are technically considered “restricted securities,” the Fund may purchase Rule 144A securities without regard to the limitation on investments in illiquid securities described above in the “Illiquid Securities” section, provided that a determination is made that such securities have a readily available trading market.The Fund may also purchase certain commercial paper issued in reliance on the exemption from regulations in Section 4(2) of the Securities Act (“4(2) Paper”).The Advisor will determine the liquidity of Rule 144A securities and 4(2) Paper under the supervision of the Board.The liquidity of Rule 144A securities and 4(2) Paper will be monitored by the Advisor, and if as a result of changed conditions it is determined that a Rule 144A security or 4(2) Paper is no longer liquid, the Fund’s holdings of illiquid securities will be reviewed to determine what, if any, action is required to assure that the Fund does not exceed its applicable percentage limitation for investments in illiquid securities. 6 Limitations on the resale of restricted securities may have an adverse effect on the marketability of portfolio securities and the Fund might be unable to dispose of restricted securities promptly or at reasonable prices and might thereby experience difficulty satisfying redemption requirements.The Fund might also have to register such restricted securities in order to dispose of them, resulting in additional expense and delay.Adverse market conditions could impede such a public offering of securities. Foreign Securities The Fund may invest up to 15% of its net assets in U.S. dollar denominated foreign securities. American Depositary Receipts, European Depositary Receipts and Global Depositary Receipts.The Fund may invest in securities of foreign issuers in the form of American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”).These securities may not necessarily be denominated in the same currency as the securities for which they may be exchanged.These are certificates evidencing ownership of shares of a foreign-based issuer held in trust by a bank or similar financial institution.Designed for use in U.S. securities markets, ADRs are alternatives to the purchase of the underlying securities in their national market and currencies, while EDRs and GDRs are European and Global receipts evidencing a similar arrangement.ADRs, EDRs and GDRs may be purchased through “sponsored” or “unsponsored” facilities.A sponsored facility is established jointly by the issuer of the underlying security and a depositary, whereas a depositary may establish an unsponsored facility without participation by the issuer of the depositary security.Holders of unsponsored depositary receipts generally bear all the costs of such facilities and the depositary of an unsponsored facility frequently is under no obligation to distribute shareholder communications received from the issuer of the deposited security or to pass through voting rights to the holders of such receipts of the deposited securities. Investing in foreign securities involves certain risks not ordinarily associated with investments in securities of domestic issuers.Foreign securities markets have, for the most part, substantially less volume than the U.S. markets and securities of many foreign companies are generally less liquid and their prices more volatile than securities of U.S. companies.There is generally less government supervision and regulation of foreign exchanges, brokers and issuers than in the U.S.The rights of investors in certain foreign countries may be more limited than those of shareholders of U.S. issuers and the Fund may have greater difficulty taking appropriate legal action to enforce its rights in a foreign court than in a U.S. court.Investing in foreign securities also involves risks associated with government, economic, monetary, and fiscal policies (such as the adoption of protectionist trade measures) possible foreign withholding taxes on dividends and interest payable to the Fund, possible taxes on trading profits, inflation, and interest rates, economic expansion or contraction, and global or regional political, economic or banking crises. Furthermore, there is the risk of possible seizure, nationalization or expropriation of the foreign issuer or foreign deposits and the possible adoption of foreign government restrictions such as exchange controls.Also, foreign issuers are not necessarily subject to uniform accounting, auditing and financial reporting standards, practices and requirements comparable to those applicable to domestic issuers and as a result, there may be less publicly available information on such foreign issuers than is available from a domestic issuer. 7 In addition, the Fund may invest in foreign securities of companies that are located in developing or emerging markets.Investing in securities of issuers located in these markets may pose greater risks not typically associated with investing in more established markets such as increased risk of social, political and economic instability.Emerging market countries typically have smaller securities markets than developed countries and therefore less liquidity and greater price volatility than more developed markets.Securities traded in emerging markets may also be subject to risks associated with the lack of modern technology, poor infrastructures, the lack of capital base to expand business operations and the inexperience of financial intermediaries, custodians and transfer agents.Emerging market countries are also more likely to impose restrictions on the repatriation of an investor’s assets and even where there is no outright restriction on repatriation, the mechanics of repatriations may delay or impede the Fund’s ability to obtain possession of its assets.As a result, there may be an increased risk or price volatility associated with the Fund’s investments in emerging market countries, which may be magnified by currency fluctuations. Dividends and interest payable on the Fund’s foreign securities may be subject to foreign withholding tax.The Fund may also be subject to foreign taxes on its trading profits.Some countries may also impose a transfer or stamp duty on certain securities transactions.The imposition of these taxes will increase the cost to the Fund of investing in those countries that impose these taxes.To the extent such taxes are not offset by credits or deductions available to shareholders in the Funds under U.S. tax law, they will reduce the net return to the Fund’s shareholders. To the extent the Fund invests in securities denominated in foreign currencies, the Fund will be subject to the risk that a change in the value of any such currency against the U.S. dollar will result in a corresponding change in the U.S. dollar value of the Fund’s assets denominated in that currency.Investing in foreign denominated securities may also result in transaction costs incurred in connection with conversions between various currencies.In addition, only a limited market currently exists for hedging transactions relating to currencies in certain emerging markets and securities transactions undertaken in foreign markets may not be settled promptly, subjecting the Fund to the risk of fluctuating currency exchange rates pending settlement. 8 Government Obligations The Fund may make short-term investments in U.S. government obligations.Such obligations include Treasury bills, certificates of indebtedness, notes and bonds, and issuers of such entities as the Government National Mortgage Association (“GNMA”).Of these obligations, only those of the GNMA and T-Bills, are supported by the full faith and credit of the U.S. Treasury. Agency Obligations The Fund may make short-term investments in agency obligations, such as the Export-Import Bank of the United States, Tennessee Valley Authority, Resolution Funding Corporation, Farmers Home Administration, Federal Home Loan Banks, Federal Intermediate Credit Banks, Federal Farm Credit Banks, Federal Land Banks, Federal Housing Administration, Federal National Mortgage Association (“FNMA”), Federal Home Loan Mortgage Corporation, and the Student Loan Marketing Association. Some, such as those of the Export-Import Bank of United States, are supported only by the right of the issuer to borrow from the Treasury; others, such as those of the FNMA, are supported by only the discretionary authority of the U.S. government to purchase the agency’s obligations; still others, such as those of the Student Loan Marketing Association, are supported only by the credit of the instrumentality.No assurance can be given that the U.S. government would provide financial support to U.S. government-sponsored instrumentalities because it is not obligated by law to do so. Mortgage-Backed Securities A mortgage-backed security is a type of pass-through security, which is a security representing pooled debt obligations repackaged as interests that pass income through an intermediary to investors. In the case of mortgage-backed securities, the ownership interest is in a pool of mortgage loans. Mortgage-backed securities are most commonly issued or guaranteed by the Government National Mortgage Association (“Ginnie Mae” or “GNMA”), FNMA, Federal Home Loan Banks (“FHLB”) or Federal Home Loan Mortgage Corporation (“Freddie Mac” or “FHLMC”), but may also be issued or guaranteed by other private issuers. GNMA is a government-owned corporation that is an agency of the U.S. Department of Housing and Urban Development. It guarantees, with the full faith and credit of the United States, full and timely payment of all monthly principal and interest on its mortgage-backed securities.FNMA is a publicly owned, government-sponsored corporation that mostly packages mortgages backed by the Federal Housing Administration, but also sells some non-governmentally backed mortgages. Pass-through securities issued by FNMA are guaranteed as to timely payment of principal and interest only by FNMA.The FHLMC is a publicly chartered agency that buys qualifying residential mortgages from lenders, re-packages them and provides certain guarantees.Pass-through securities issued by the FHLMC are guaranteed as to timely payment of principal and interest only by the FHLMC. 9 Some of these obligations are supported by the full faith and credit of the U.S. Treasury; others are supported by the right of the issuer to borrow from the U.S. Treasury; others are supported by the discretionary authority of the U.S. government to purchase the agency’s obligations; still others, are supported only by the credit of the instrumentality.No assurance can be given that the U.S. government would provide financial support to U.S. government-sponsored instrumentalities if it is not obligated to do so by law. Mortgage-backed securities issued by private issuers, whether such obligations are subject to guarantees by the private issuer, may entail greater risk than obligations directly or indirectly guaranteed by the U.S. government.The average life of a mortgage-backed security is likely to be substantially less than the original maturity of the mortgage pools underlying the securities.Prepayments of principal by mortgagors and mortgage foreclosures will usually result in the return of the greater part of principal invested far in advance of the maturity of the mortgages in the pool. Collateralized mortgage obligations (“CMOs”) are debt obligations collateralized by mortgage loans or mortgage pass-through securities (collateral collectively hereinafter referred to as “Mortgage Assets”).Multi-class pass-through securities are interests in a trust composed of Mortgage Assets and all references in this section to CMOs include multi-class pass-through securities.Principal prepayments on the Mortgage Assets may cause the CMOs to be retired substantially earlier than their stated maturities or final distribution dates, resulting in a loss of all or part of the premium if any has been paid.Interest is paid or accrues on all classes of the CMOs on a monthly, quarterly or semiannual basis.The principal and interest payments on the Mortgage Assets may be allocated among the various classes of CMOs in several ways.Typically, payments of principal, including any prepayments, on the underlying mortgages are applied to the classes in the order of their respective stated maturities or final distribution dates, so that no payment of principal is made on CMOs of a class until all CMOs of other classes having earlier stated maturities or final distribution dates have been paid in full. Stripped mortgage-backed securities (“SMBS”) are derivative multi-class mortgage securities.The Fund will only invest in SMBS whose mortgage assets are U.S. government obligations and are backed by the full faith and credit of the U.S. government.SMBS are usually structured with two classes that receive different proportions of the interest and principal distributions from a pool of mortgage assets.A common type of SMBS will be structured so that one class receives some of the interest and most of the principal from the mortgage assets, while the other class receives most of the interest and the remainder of the principal.If the underlying mortgage assets experience greater than anticipated prepayments of principal, the Fund may fail to fully recoup its initial investment in these securities.The market value of any class which consists primarily or entirely of principal payments is generally unusually volatile in response to changes in interest rates. 10 Investment in mortgage-backed securities poses several risks, including among others, prepayment, market and credit risk.Prepayment risk reflects the risk that borrowers may prepay their mortgages faster than expected, thereby affecting the investment’s average life and perhaps its yield.Whether a mortgage loan is prepaid is almost entirely controlled by the borrower. Borrowers are most likely to exercise prepayment options at the time when it is least advantageous to investors, generally prepaying mortgages as interest rates fall, and slowing payments as interest rates rise.Besides the effect of prevailing interest rates, the rate of prepayment and refinancing of mortgages may also be affected by home value appreciation, ease of the refinancing process and local economic conditions.Market risk reflects the risk that the price of a security may fluctuate over time.The price of mortgage-backed securities may be particularly sensitive to prevailing interest rates, the length of time the security is expected to be outstanding and the liquidity of the issue.In a period of unstable interest rates, there may be decreased demand for certain types of mortgage-backed securities, and the Fund invested in such securities wishing to sell them may find it difficult to find a buyer, which may in turn decrease the price at which they may be sold. Credit risk reflects the risk that the Fund may not receive all or part of its principal because the issuer or credit enhancer has defaulted on its obligations.Obligations issued by U.S. government-related entities are guaranteed as to the payment of principal and interest, but are not backed by the full faith and credit of the U.S. government.The performance of private label mortgage-backed securities, issued by private institutions, is based on the financial health of those institutions. With respect to GNMA certificates, although GNMA guarantees timely payment even if homeowners delay or default, tracking the “pass-through” payments may, at times, be difficult. Securities Lending The Fund may lend securities from its portfolio to brokers, dealers and financial institutions (but not individuals) in order to increase the return on its portfolio.The SEC currently requires that the following conditions must be met whenever the Fund’s portfolio securities are loaned:(1) the Fund must receive at least 100% cash collateral from the borrower; (2) the borrower must increase such collateral whenever the market value of the securities rises above the level of such collateral; (3) the Fund must be able to terminate the loan at any time; (4) the Fund must receive reasonable interest on the loan, as well as any dividends, interest or other distributions on the loaned securities, and any increase in market value; (5) the Fund may pay only reasonable custodian fees approved by the Board in connection with the loan; (6) while voting rights on the loaned securities may pass to the borrower, the Board must terminate the loan and regain the right to vote the securities if a material event adversely affecting the investment occurs, and (7) the Fund may not loan its portfolio securities so that the value of the loaned securities is more than one-third of its total asset value, including collateral received from such loans.These conditions may be subject to future modification.Such loans will be terminable at any time upon specified notice.The Fund might experience the risk of loss if the institution with which it has engaged in a portfolio loan transaction breaches its agreement with the Fund.In addition, the Fund will not enter into any portfolio security lending arrangement having a duration of longer than one year.The principal risk of portfolio lending is potential default or insolvency of the borrower.In either of these cases, the Fund could experience delays in recovering securities or collateral or could lose all or part of the value of the loaned securities. 11 Any loans of portfolio securities are fully collateralized based on values that are marked-to-market daily.Any securities that the Fund may receive as collateral will not become part of the Fund’s investment portfolio at the time of the loan and, in the event of a default by the borrower, the Fund will, if permitted by law, dispose of such collateral except for such part thereof that is a security in which the Fund is permitted to invest.During the time securities are on loan, the borrower will pay the Fund any accrued income on those securities, and the Fund may invest the cash collateral and earn income or receive an agreed-upon fee from a borrower that has delivered cash-equivalent collateral. It is not anticipated that more than 5% of the value of the Fund’s portfolio securities will be subject to lending. Options on Securities The Fund may write (sell) covered call options to a limited extent on its portfolio securities (“covered options”) in an attempt to enhance gain. When the Fund writes a covered call option, it gives the purchaser of the option the right, upon exercise of the option, to buy the underlying security at the price specified in the option (the “exercise price”) at any time during the option period, generally ranging up to nine months.If the option expires unexercised, the Fund will realize income to the extent of the amount received for the option (the “premium”).If the call option is exercised, a decision over which the Fund has no control, the Fund must sell the underlying security to the option holder at the exercise price.By writing a covered option, the Fund forgoes, in exchange for the premium less the commission (“net premium”) the opportunity to profit during the option period from an increase in the market value of the underlying security above the exercise price. The Fund may terminate its obligation as writer of a call option by purchasing an option with the same exercise price and expiration date as the option previously written.This transaction is called a “closing purchase transaction.” Closing sale transactions enable the Fund to immediately realize gains or minimize losses on its options positions.There is no assurance that a liquid secondary market on an options exchange will exist for any particular option, or at any particular time, and for some options no secondary market may exist.If the Fund is unable to effect a closing purchase transaction with respect to options it has written, it will not be able to terminate its obligations or minimize its losses under such options prior to their expiration.If the Fund is unable to effect a closing sale transaction with respect to options that it has purchased, it would have to exercise the option in order to realize any profit. 12 The hours of trading for options may not conform to the hours during which the underlying securities are traded.To the extent that the options markets close before the markets for the underlying securities, significant price and rate movements may take place in the underlying markets that cannot be reflected in the options markets.The purchase of options is a highly specialized activity which involves investment techniques and risks different from those associated with ordinary portfolio securities transactions. Options on Securities Indices The Fund may write (sell) covered call options on securities indices in an attempt to increase gain.A securities index option written by the Fund would obligate it, upon exercise of the options, to pay a cash settlement, rather than to deliver actual securities, to the option holder.Although the Fund will not ordinarily own all of the securities comprising the stock indices on which it writes call options, such options will usually be written on those indices which correspond most closely to the composition of the Fund’s portfolio.As with the writing of covered call options on securities, the Fund will realize a gain in the amount of the premium received upon writing an option if the value of the underlying index increases above the exercise price and the option is exercised, the Fund will be required to pay a cash settlement that may exceed the amount of the premium received by the Fund.The Fund may purchase call options in order to terminate its obligations under call options it has written. The Fund may purchase call and put options on securities indices for the purpose of hedging against the risk of unfavorable price movements adversely affecting the value of the Fund’s securities or securities the Fund intends to buy.Unlike an option on securities, which gives the holder the right to purchase or sell specified securities at a specified price, an option on a securities index gives the holder the right, upon the exercise of the option, to receive a cash “exercise settlement amount” equal to (i)the difference between the exercise price of the option and the value of the underlying securities index on the exercise date multiplied by (ii)a fixed “index multiplier.” A securities index fluctuates with changes in the market value of the securities included in the index.For example, some securities index options are based on a broad market index such as the Standard & Poor’s 500 or the Value Line Composite Index or a narrower market index such as the Standard &
